Order entered January 23, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01241-CV

  IN RE THE HOMEOWNERS' ASSOCIATION OF PRINCETON MEADOWS, INC.,

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-01821-2016

                                         ORDER
       Before the Court is appellant’s January 19, 2017 unopposed motion for extension of time

to file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed by

February 20, 2017.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE